SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

       THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into on July 1, 2008, by and among SED INTERNATIONAL HOLDINGS,
INC., a Georgia corporation (“Parent”), SED INTERNATIONAL, INC., a Georgia
corporation (“SED”), SED MAGNA (MIAMI), INC., a Delaware corporation (“Magna”;
Parent, SED and Magna are collectively referred to herein as “Borrowers” and
each individually as “Borrower”), the parties to the Loan Agreement (as
hereinafter defined) from time to time as lenders (collectively, “Lenders” and
each individually, “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as agent for Lenders (in such capacity,
“Agent”) .

Recitals:

       Borrowers, Agent and Lenders are parties to that certain Loan and
Security Agreement dated September 21, 2005, as amended by that certain letter
amendment dated January 24, 2006, that certain Second Amendment to Loan and
Security Agreement dated May 17, 2006, that certain letter amendment dated May
17, 2006, that certain letter amendment dated December 21, 2006, that certain
letter amendment dated February 1, 2007, that certain Third Amendment to Loan
and Security Agreement dated March 1, 2007, that certain letter amendment dated
April 25, 2007, that certain letter amendment dated May 18, 2007, that certain
Fourth Amendment to Loan and Security Agreement dated August 23, 2007, that
certain letter amendment dated October 15, 2007, and that certain Fifth
Amendment to Loan and Security Agreement dated as of January 21, 2008 (as so
amended, and as at any other time amended, restated, modified or supplemented,
the “Loan Agreement”) , pursuant to which Lenders have made certain revolving
credit loans and other financial accommodations to Borrowers.

       The parties desire to amend the Loan Agreement as hereinafter set forth.

       NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

       1.       Definitions. All capitalized terms used in this Amendment,
unless otherwise defined herein, shall have the meaning ascribed to such terms
in the Loan Agreement.

       2.       Amendments to Loan Agreement. The Loan Agreement is hereby
amended as follows:

       (a)      By deleting the definitions of “Eligible Foreign Account” and
“Foreign Accounts Loan Limit” contained in Section 1.127 of the Loan Agreement,
and by substituting the following new definitions in lieu thereof, in proper
alphabetical sequence:

       “Eligible Foreign Account” means an Account which satisfies all of the
criteria for an “Eligible Account” set forth in the definition thereof other
than clause (f) thereof and which arises from a sale or lease to an account
debtor with its chief executive office or principal place of business outside
the United States or the Commonwealth of Puerto Rico or Canada, if either: (i)
the account debtor has delivered to such Borrower an irrevocable letter of
credit issued or confirmed by a bank satisfactory to Agent and payable only in
the United States of America and in U.S. dollars, sufficient to cover such
Account, in form and substance satisfactory to Agent and if required by Agent,
the original of such


--------------------------------------------------------------------------------



letter of credit has been delivered to Agent or Agent’s agent and the issuer
thereof, and such Borrower has complied with the terms of Section 5.3(f) hereof
with respect to the assignment of the proceeds of such letter of credit to Agent
or naming Agent as transferee beneficiary thereunder, as Agent may specify, or
(ii) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount acceptable to Agent; provided, that, any
amount which is included as an “Eligible Foreign Account” on any Borrowing Base
certificate shall not also be included as an Eligible Account on the same
Borrowing Base certificate; provided further that, (i) the accounts of Golden
Distribuidora LTDA constituting “Eligible Foreign Accounts” shall not exceed, in
the aggregate, $1,500,000, and (ii) the accounts of any other account debtor
constituting “Eligible Foreign Accounts” shall not exceed, in the aggregate,
$900,000, for such account debtor.

       “Foreign Accounts Loan Limit” means, for the period beginning on June 24,
2008 and ending on September 19, 2008, an amount equal to $7,500,000, and at all
times thereafter, an amount equal to $6,000,000.

       (b)      By deleting the reference to “$6,000,000” in Schedule 9.9(k) of
the Loan Agreement, and by substituting “$7,000,000” in lieu thereof.

       (c)      By deleting the reference to “$4,000,000” in Section 9.9(l) of
the Loan Agreement, and by substituting “$5,000,000” in lieu thereof.

       3.       Ratification and Reaffirmation. Each Borrower hereby ratifies
and reaffirms the Obligations, each of the Financing Agreements and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Financing
Agreements.

       4.       Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Financing Agreements executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof; all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); and the security
interests and liens granted by Borrowers in favor of Agent are duly perfected,
first priority security interests and liens, subject only to liens and other
encumbrances permitted under the Loan Agreement.

       5.       Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof;
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct in all material respects on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true, correct and complete in all material respects on and as of such earlier
date.


- 2 -

--------------------------------------------------------------------------------



       6.       Reference to Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

       7.       Breach of Amendment. This Amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

       8.       Conditions Precedent. The effectiveness of the amendments
contained in Section 2 hereof is subject to the delivery to Agent of (a) an
original counterpart of this Amendment executed by each Borrower, and (b) such
other documents, instruments and agreements as the Agent may require, in each
case in form and substance satisfactory to Agent.

       9.       Amendment Fee; Expenses of Agent. In consideration of Agent’s
and Lenders’ willingness to enter into this Amendment as set forth herein,
Borrowers jointly and severally agree to pay to Lenders an amendment fee in the
amount of $15,000 in immediately available funds on the date hereof.
Additionally, Borrowers jointly and severally agree to pay, on demand, all costs
and expenses incurred by Agent in connection with the preparation, negotiation
and execution of this Amendment and any other Financing Agreements executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including, without limitation, the costs and fees of Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

       10.     Effectiveness; Governing Law. This Amendment shall be effective
upon acceptance by Agent and Lenders (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

       11.     Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

       12.     No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Financing Agreements, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

       13.     Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

       14.     Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

       15.     Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.


- 3 -

--------------------------------------------------------------------------------



       16.     Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and each Lender, and all officers, directors, agents, employees, successors and
assigns of Agent and each Lender, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, which are
known to such Borrower, that such Borrower now has or ever had against Agent and
any Lender arising under or in connection with any of the Financing Agreements
or otherwise. Each Borrower represents and warrants to Agent and Lenders that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.

       17.     Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

[Remainder of page intentionally left blank; signatures begin on following
page.]


- 4 -

--------------------------------------------------------------------------------



       IN WITNESS WHEREOF, the Borrowers have caused this Amendment to be duly
executed under seal and delivered in Atlanta, Georgia by their respective duly
authorized officers on the date first written above.

 

SED INTERNATIONAL HOLDINGS, INC.

By: _________________________________

Title: ________________________________


By: _________________________________

Title: ________________________________


          [CORPORATE SEAL]

SED INTERNATIONAL, INC.

By: _________________________________

Title: ________________________________


By: _________________________________

Title: ________________________________


          [CORPORATE SEAL]

SED MAGNA (MIAMI), INC.

By: _________________________________

Title: ________________________________


By: _________________________________

Title: ________________________________


          [CORPORATE SEAL]

Accepted and agreed:

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent and sole Lender

By: _________________________________

Title: ________________________________


Sixth Amendment to Loan and Security Agreement


--------------------------------------------------------------------------------